MEMORANDUM **
California state prisoner Whittier Buchanan appeals pro se the district court’s denial of his motion for a new trial in his 42 U.S.C. § 1983 action alleging that two corrections officers used excessive force against him in violation of the Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a district court’s denial of a motion for a new trial, De Saracho v. Custom Food Mach., Inc., 206 F.3d 874, 880 (9th Cir.2000), and we affirm.
We affirm for the reasons stated in the order denying the motion for new trial dated October 25,2000.
Buchanan’s contention that he received ineffective assistance of counsel lacks merit because plaintiffs in civil eases generally have no right to effective assistance of counsel. See Nicholson v. Rushen, 767 F.2d 1426, 1427 (9th Cir.1985) (per curiam).
*664Because appellant presented no exceptional circumstances warranting appointment of counsel, we affirm the district court’s denial of appellant’s motion for appointment of counsel on appeal. See Wilborn v. Escalderon, 789 F.2d 1828, 1331 (9th Cir.1986).
We decline to reach Buchanan’s prosecu-torial misconduct and jury misconduct issues because he raised them for the first time on appeal. See United States v. Ti-sor, 96 F.3d 370, 378 (9th Cir.1996).
Appellee’s motion to strike Buchanan’s reply brief dated March 16, 2001, is denied.
All remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.